DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I of claims 1-16 in the reply filed on 06/07/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device configured to” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ultrasound beamforming device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the contents of Fig. 7 part 900 are generally identifiable as the ultrasound beamforming device; however, it is noted by the examiner that the specification indicates that many of these items are optional (e.g. states wording such as “In some implementations” in many if not most instances that describe the contents of the beamforming device, both when referring to the hardware and also to its software/functionality) and also potentially covers software not depicted (e.g. pattern recognition, artificial intelligence, artificial neural networks, and in many instances simply generic statements such as “processing algorithms”, “algorithms”, or “one or more algorithms” each tied to a function with no other particulars to inform the reader of the processing in question beyond its end result). See the applicant’s specification at [54]-[73] and see Fig. 7 for clarifying details. Therefore and given these ambiguities; for examination purposes the examiner will presume that any combination of hardware and/or software that is capable of accomplishing the claimed functions qualifies as the “ultrasound beamforming device” of the claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that the specification essentially states that “pattern recognition” or “artificial intelligence” could be applied but gives no other information. There is inadequate/insufficient description to understand how the invention is constructed/trained, what the applicant is actually in possession of, or how to make or use an invention which is so generically described or even any specific embodiment or even any specific result of identifying any particular tissue. This is further compounded in both claims by the fact that there is no limit on which sort of tissues are being identified where it is an outright extraordinary claim (see 101/112(a) combined rejection below for more details) that so few and so generic statements would lead the reader to understand that the applicant possessed such a vast and sweeping system that has never heretofore been beheld by living man. This is yet further compounded in claim 11 as there is effectively no mention whatsoever of how the sensor data should be processed and because the specification is very clear that this should be given its broadest reasonable interpretation of encompassing literally any sensor, where [36] states “In some implementations, the monitoring pad 800 has at least one sensor 870 unrelated to ultrasound. This can enable acquisition of additional data that may supplement an ultrasonic image.” And also "More generally, any suitable sensor or set of sensors unrelated to ultrasound can be implemented.”. For compact prosecution purposes the examiner has read and understands the contents of [073] but notes that this is far from adequate/sufficient description even for a single case, much less for all cases. Therefore the claimed subject matter lacks adequate written description. Lastly and to clarify the examiner’s position the examiner does note that the specification does use a specific sensor which is a pair of ECG electrodes (e.g. note that claim 12 is not subject to a 112(a) rejection). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ultrasound beamforming device” in claim 1 is used by the claim to mean “an ultrasonic beamformer of the sort that comprises the generally analog circuitry involved in forming the beam, as ordinarily understood, but also many additional elements including those involved in data processing, image processing, communication, and display” while the accepted meaning is “an ultrasonic beamformer (or beamforming device, or beamforming unit, etc.) generally consisting of the circuitry which forms the beam” The term is indefinite because the specification does not clearly redefine the term. More specifically, the general usage of the term “beamformer” in an ultrasonic context is used to describe the electronics that form the beam which in the applicant’s specification corresponds with the parts 230, 240, and 260 of Fig. 7, though this could be only 240 at its reasonably reading of the term based on the ordinary meaning. Conversely even if read very broadly, but still reasonably, the term “ultrasound beamforming device” would only encompass some of the components of the applicant’s part 200 (i.e. excluding at least 280, as this would not a portion of a beamformer as ordinarily understood); but would not be understood to encompass structures that do not perform beamforming such as the digital control electronics (e.g. parts 400 of Fig. 7) and display electronics (e.g. parts 300 of Fig. 7). Further additionally and for compact prosecution purposes it is noted by the examiner that the applicant seemingly invokes 112(f) by using the “means for” analog “device configured to” which would usually preclude interpretation under ordinary meaning; however, the specification does not clearly define the term (see associated rejection below) so the ordinary meaning of the term is still essential to consider and thus it bears recognition that it is confusing to use the term “ultrasonic beamforming” in the context of an “ultrasonic beamforming device” that is not a device directed to the actual beamforming itself and instead is seemingly a control computer that controls beamforming among many other functions.
Regarding claim 1, the claims recites that the monitoring pad is “for application to a patient”, which is prima facie confusing as this recites and intended use if read directly. For examination purposes, and based on the contents of the disclosure e.g. at Fig. 2, the examiner will interpret this to mean “configured to be attached to a patient” and thus to be interpreted as a functional capability of the monitoring pad.
Regarding claim 3, the claim recites that “the ultrasound beamforming device is configured to refocus the plurality of ultrasound beams at a specific region of interest to improve signal to noise ratio”; however, it is unclear what if any limitation is enforced by this statement because of its broad drafting. The examiner notes that this has not been addressed under 112(d) because it appears to be a lack of clarity in the claims where the applicant has disclosed “automatic depth and gain adjustment features” but has not claimed them, nor is it clear what structures would perform these features or what structural limitation the inclusion of these features would enforce on the beamforming device such that the examiner cannot interpret the claims in light of what is disclosed. More specifically, until and unless the applicant narrows the claim language the examiner notes that any beamformer that can focus the beam at one location will therefore be inherently fully capable of such a functionality even if it fails to include something as rudimentary and well-known as beam steering (e.g. even if it was not capable of rejecting claim 2) so long as the probe can be moved by the user to be placed over a new target location with a better view of the ROI and therefore better SNR. For examination purposes the limitation will be treated as inherent and for compact prosecution purposes the examiner additionally notes that 1) the Poland reference contains automatic gain control as well as computer implemented gain and depth control and 2) the rejection of claim 2 would also cover this feature as depth control is an integral part of phased array steering.
Regarding claim 6 the claim recites that the display is “for displaying an ultrasound image based on the resulting reflections of the ultrasound beam” which is prima facie confusing as this recites and intended use if read directly. For examination purposes, and based on the contents of the disclosure e.g. at Fig. 8, the examiner will interpret this to mean “configured to display an ultrasound image based on the resulting reflections of the ultrasound beam” and thus to be interpreted as a functional capability of the display.
Regarding claims 7 and 11 the claims recite that the invention can generate “a morphology” which simply means “a shape” and which is prima facie unclear. Likewise the industry standard for morphology imaging in ultrasound is known more commonly as an anomaly scan which is a sort of fetal scan performed during development to see if the baby’s shape is correct. This does not appear to be what the applicant is referring to and would also raise further 112(b) issues so there may be a disconnect in terminology as well. Clarification as to what the morphology is, is requested and for examination purposes the examiner will presume that the invention only generates tissue identifications.
Regarding claim 11-13 the claim recites that any sensor is used by the invention. In claim 11 this is used to identify tissue types. This renders the claim to be   confusing and indefinite. It is unclear how an ECG or pulse oximeter or optical measurement of skin color etc. could have any bearing on an algorithms determination that a particular pixel in an ultrasonic image of someone’s calf contains fat or blood or skin or bone etc. However even in claims 12-13 it is entirely unclear how or what these sensors do, how they are connected, how or if their data is utilized, etc. Clarification as to how the sensor is utilized is requested because there appears to be a gap in the elements or connections therebetween. See MPEP § 2172.01. For examination purposes the examiner has examined them below as best understood which in this instance merely means that they exist (e.g. are provided alongside the invention) since there is no other claimed meaningful connections or uses of the elements or their outputs in claims 12-13.
Claim limitation “ultrasound beamforming device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In specific the examiner notes that the applicant has provided Fig. 7 part 900 and generally linked the beamformer thereto (e.g. see [15] of the specification, in particular noting the 5th paragraph on page 5 therein) but in the text of the specification which describes this device notes that essentially every element is optional or a portion of only a particular embodiment that is not clearly claimed (e.g. note the repetitive usage of the phrase “in some implementations” or derivatives thereof which is used to describe each component of part 900 and many of the functions of the components; see in particular sections [54]-[73] of the applicant’s specification). As such while the applicant certainly has written description for a great many potential embodiments of the so called “ultrasound beamforming device” the specification does not set forth any particular structures that are essential or base components thereof nor does the specification clearly link the specific functions of the claims to particular components of the specification in a way which would clearly inform the reader of the meets and bounds of a claim containing a “ultrasound beamforming device” should be interpreted as. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-16 are each similarly affected by the foregoing grounds of rejection, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7029446 B2 by Wendelken et al. (hereafter Wendelken).

Regarding claim 1, Wendelken teaches: 1. An ultrasound system (see Wendelken’s Abstract) comprising:
an ultrasound probe … (see Figs. 9-10 part 20);
a monitoring pad for application to a patient, comprising:
an ultrasound gel pad (see Figs. 9-10 part 26); and
a support structure that holds the ultrasound gel pad and is geometrically configured to receive the ultrasound probe and to hold the ultrasound probe in a fixed position against the ultrasound gel pad, such that the ultrasound gel pad is sandwiched between the patient and the ultrasound probe (see Figs. 9-10 part 10 including at least subparts 12-16 which are configured to receive the probe and gel as depicted which would be fully capable of contacting the patient); and …
In the foregoing the examiner omitted the limitations that the probe have “a plurality of ultrasound transducers” and the limitation that the invention comprises “an ultrasound beamforming device configured to control the plurality of ultrasound transducers to focus an ultrasound beam into the patient and to read resulting reflections of the ultrasound beam” because Wendelken is for use with any commercially available probe and therefore does not teach explicitly any specific limitations related to the probe itself.
However, the examiner notes that both of these limitations, while not explicitly taught, appear to be implicit/inherent and necessary for the functionality that Wendelken ascribes to the probe so as to be inherently required. Moreover and more specifically, since it is not clear what structures are included in the term “ultrasonic beamforming device”, the examiner notes that instead of merely showing that Wendelken possesses the rudiment necessary to be used in ultrasonic imaging so as to teach the claimed limitation; that the invention of Wendelken can be seen to actually comprises the processing circuitry for creating an image from multiple transducers (see Wendelken’s col. 6 lines 37-64 noting in particular that the invention is “for therapeutic or diagnostic imaging purposes” and that “The echoes are … compiled into an image” where the applicant is no doubt aware that in order to compile (which is itself a synonym for beamform in the ultrasonic context) an ultrasonic image one must combine data from multiple transducers by definition and thus also to have both the inherently required analog and digital components to enact such a feat so as to not only teach that which is claimed but also that which the applicant may have intended to be included through the use of the term ultrasonic beamforming “device” as that term is best understood). Therefore and for such reasons the examiner holds that Wendelken at least inherently discloses the limitations omitted above.

Regarding claim 3, Wendelken teaches: 3. The ultrasound system of claim 1, wherein the ultrasound beamforming device is configured to refocus the plurality of ultrasound beams at a specific region of interest to improve signal to noise ratio (as best understood this is inherent, as one could simply move Wendelken’s probe to change its focus. For compact prosecution purposes the examiner notes that the rejection of claim 2 or the art of Poland referred to below contain additional ways in which this could be rejected if and when the applicant narrows the claim language to recite more specific limitations). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelken.

Regarding claim 2, the examiner notes that while phased array steering is so commonplace in ultrasonic imaging that it is often simply omitted, that Wendelken fails to mention any particular of the probe and the limitations of claim 2, while exceedingly common, are not inherent because fixed focus system do still exist. Therefore Wendelken alone fails to teach: “2. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises transmission circuitry to control a time-delay for exciting each ultrasound transducer to generate a plurality of ultrasound beams transmitted into the patient such that ultrasound energy is in phase at a predefined focal point within the patient; and the ultrasound beamforming device comprises reception circuitry to read resulting reflections of the ultrasound beam from the predefined focal point.”
However, the examiner notes that the contents of claim 2 merely recite the rudiment of phased array steering and that phased array steering is exceedingly old and well-know in the art and has prima facie advantages – namely the ability to steer the beam without repositioning the probe, among other – that everyone of ordinary skill in the art would therefore be well aware of so as to be prima facie obvious to implement. See MPEP 2144.03, further noting that while the examiner is not required to provide support for judicial notices in the first action that this is already supported on the written record as the applicant has cited and provided the international search report which came to a similar conclusion and provided references and citations to demonstrate this fact.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve upon the probe of undisclosed construction taught by Wendelken with the use of a well-known phased array probe because it would advantageously allow for steering of the probe without user interaction.

Claims 4-6, 8-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelken as applied to claim 1 above, and further in view of US 20100168576 A1 by Poland et al. (hereafter Poland).

Regarding claims 4-6, Wendelken does not teach any features of the ultrasound probe itself and instead is intended to accommodate a generic probe of the sort known in the art (noting in particular that Wendelken’s col;. 3 line 44 to col. 4 line 4 states “The device has the ability to be used by a variety of ultrasound transducer (probes) regardless of shape.”); therefore Wendelken fails to teach the limitations of claims 4-6.
However Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract) teaches the following: 4. The ultrasound system of claim 1, wherein the ultrasound transducers are oriented in a two-dimensional array (see Poland’s Fig. 4 part 80 and/or [0012]).  5. The ultrasound system of claim 4, wherein the ultrasound beamforming device is configured to utilize one array of the two-dimensional array as a single linear array (the examiner notes that any and all 2D arrays would be fully capable of as much as all this involves is, e.g. not utilizing the additional data, but for compact prosecution purposes the examiner notes that Poland can obtain 2D/b-mode data instead of 3D data in his 2D array embodiment per se, as explained in [0032], so as to be fully capable of the claimed limitation). 6. The ultrasound system of claim 1, wherein the ultrasound beamforming device comprises a display for displaying an ultrasound image based on the resulting reflections of the ultrasound beam (see Poland’s parts 46/56 of Figs. 2a-2b). 
However, one cannot use a generic ultrasonic probe and instead must use one of the known available options. Therefore see either or both of 1) MPEP 2144.06(II) where one reading Wendelken’s disclosure would have to substitute the generic for the specific or, even more succinctly see 2) MPEP 2144.07 where a probe that would be understood by one of ordinary skill in the art to be suitable for the same sort of operation/purpose (i.e. ultrasonic examination in this instance which is the only purpose for which Wendelken includes the probe) would be prima facie obvious if one was forced to select from the known options such as is the case when only a generic option is provided in the base reference.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to utilize the probe of Poland as the probe of undisclosed construction given by Wendelken, at least in light of the legal precedent provided in MPEP 2144.06(II) and/or MPEP 2144.07.

Regarding claims 8-10 and 16, Wendelken teaches the basic invention as given above in regards to claim 1; however, Wendelken does not utilize additional sensors and therefore Wendelken fails to teach: “8. The ultrasound system of claim 1, wherein the monitoring pad comprises at least one sensor unrelated to ultrasound, and the ultrasound beamforming device is configured to receive a reading from the at least one sensor.” Or “9. The ultrasound system of claim 8, wherein the ultrasound beamforming device is configured to receive the reading from the at least one sensor via the ultrasound probe.” Or “10. The ultrasound system of claim 8, wherein the ultrasound beamforming device comprises a display for concurrently displaying an ultrasound image based on the resulting reflections of the ultrasound beam and another image based on the reading from the at least one sensor.” Or “16. The ultrasound system of claim 1, comprising: LEDs (Light Emitting Diodes) or other lights disposed on the monitoring pad and/or the ultrasound probe for signalling a status of the ultrasound system.”
However Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract) teaches utilizing additional sensors found in the probe and delivering data to the control electronics (see e.g. Poland’s [0038] which describes both voltage sensors and thermistors or [0026] which describes in brief the signal strength indicator) which are displayed alongside the image data using, among other options, LED indicator lights to display the sensors data including signaling data (see either Poland’s Figs. 1b-1c noting for example 37 being signal strength or alternatively see 9a-9b in light of [0062] and see also [0046] which indicates that the display elements can be LED displays) and goes on to teach the advantages thereof (as per Poland’s [0038] the voltage sensors can shut down the probe if the power approaches unsafe levels, important if one is operating on a batter or in close proximity to defibrillation electrodes; likewise this same section utilizes the thermistor to monitor temperature in order to prevent damage to the probe or patient; likewise [0055]-[0056] provide that the signal strength indicator can advantageously alert the user to low signal strength and prevent misplacement of the probe by alerting the user if the probe moves out of the operating room/range so as to allow for technical troubleshooting and for easy probe recovery).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Wendelken with the addition of one or more of Poland’s additional sensors in order to reap the associated advantages thereof, as detailed above, such as allowing for the ability to automatically shut down the probe in potentially damaging situations, being able to recover the probe if misplaced, or allowing the user to troubleshoot bad connections, etc. 

Regarding claims 12-13 the examiner notes that Wendelken and Poland teach the basic invention as given above in regards to claim 8; however even combined these references fail to teach the use of the particular sensors that are: “12. The ultrasound system of claim 8, wherein the at least one sensor comprises a pair of electrocardiogram electrodes for sensing a heartbeat.  13. The ultrasound system of claim 8, wherein the at least one sensor comprises a blood oxygen saturation sensor for sensing a blood oxygen saturation.”
However the examiner notes that both ECGs and pulse oximeters are old and well known in the art and are often provided alongside any patient who has cardiopulmonary issues in any hospital setting because they are known to save lives and allow for quick reactions to adverse events such as myocardial infarctions of pulmonary edema. Therefore it would have been prima facie obvious to include either or both of these sensors. See MPEP 2144.03.
Therefore it would have been prima facie obvious to one of ordinary skill in the art to include either or both of an ECG or pulse oximeter because these sensors are so old and well known so as to be standard operating procedure for many hospitals and because these implements have well-known advantages in terms of improving patient outcomes during adverse events.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelken as applied to claim 1 above, and further in view of PATTERN RECOGNITION METHODS FOR OPTIMIZING MULTIVARIATE TISSUE SIGNATURES IN DIAGNOSTIC ULTRASOUND by Insana et al. (hereafter Insana).

Regarding claim 7, Wendelken teaches the basic invention as given above in regards to claim 1 but fails to teach: “7. The ultrasound system of claim 1, wherein the ultrasound beamforming device implements pattern recognition or artificial intelligence to automatically generate a morphology or tissue identification based on the resulting reflections of the ultrasound beam.”
However Insana, in the related field of ultrasonic diagnostics (see Insana’s Abstract) teaches a pattern recognition algorithm for discriminating between different tissue types, in this instance specifically between healthy and diseased liver tissues which advantageously allows for detecting disease states and improving diagnosis (see Insana’s Abstract and Conclusion section on pages 165 and 177 respectively).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Wendelken with the use of pattern recognition of the sort taught by Insana in order to advantageously allow for detecting disease states and improving diagnosis during imaging.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelken as applied to claim 1 above, and further in view of The future of cardiopulmonary resuscitation: What if a TEE probe could shock, sense and pace? By Sloth et al. (hereafter Sloth).

Regarding claims 14-15 Wendelken teaches the basic invention as given above in regards to claim 1 but Wendelken fails to teach that: “14. The ultrasound system of claim 1, wherein: the ultrasound beamforming device is configured to connect to defibrillator equipment and to control the defibrillator equipment and/or display information of the defibrillator equipment; and the ultrasound system is resilient to electric shocks from defibrillation.” Or “15. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises defibrillation circuitry; and the ultrasound system is resilient to electric shocks from defibrillation.”
However, Sloth, in the related field of ultrasonic imaging (see Sloth’s Title and note that this is TEE – i.e. Trans-Esophageal-Echocardiography) teaches the use of a combined probe that integrates defibrillation equipment/circuitry and images the equipment during placement and use where the equipment is utilized imaging (i.e. is not only robust enough to survive shocks but is electrically isolated and functional during defibrillation) so as to display information on the defibrillation equipment and the advantages of such arrangements (see Sloth’s single page and note that it contains all relevant items. For example Sloth states “4,5 At least two of these actually loaded a transesophageal electrode onto a TEE probe and used the probe to accurately place the electrodes posterior to the heart” and “Previous work has shown that the TEE probe continues to function and image during a defibrillation. 2” Sloth also goes on to reinforce this position while explaining its benefits and advantages in citations such as: “allows for rapid assessment of cardiac contractility, optimal imaging even in obese and other challenging patients as well as a capability to monitor chest compression adequacy in real time during CPR. With the introduction of more rudimentary, but much less expensive TEE transducers it is now possible to combine all of these benefits of the transesophageal location and improve resuscitation.” “A small, inexpensive TEE probe capable of sensing, pacing and defibrillating from an ideal location just behind the heart could be used in multiple care settings including pre-hospital ones”). For compact prosecution purposes the examiner additionally notes that two of the papers cited by Sloth have been included in the conclusion section and also e.g. picture the combined device and explain the electrical isolation and show how it can be used with both internal and external cardioversion leads respectively, as the examiner notes that there are differences between Sloth’s teachings and the applicants specification, though not the claims, that can be remedied but such further references.
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Wendelken with the use of defibrillation equipment/circuitry that can be controlled by and used with the ultrasound imaging device in order to advantageously properly localize the defibrillation electrodes in ideal locations, to monitor defibrillation in real time, to allow for rapid assessment of issues related to defibrillation such as cardiac contractility to chest compression adequacy among other advantages cited above and incorporated herein by reference.

Examiner’s Note
With regards to claim 11, which has been rejected under 35 USC 112(a) as failing to comply with the written description requirement, the examiner has used an ECG sensor in guiding their search for claim 11 which is not therefore subject to a prior art rejection as it is unclear how either the applicant or the reader would use the output of external ECG electrodes as an input for e.g. AI recognition of tissue type and the examiner did not find this feature in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Transesophageal echocardiography during cardiopulmonary arrest in the emergency department by Blaivis is one of the references cited by Sloth and contains pertinent teachings about how the invention can be combined with defibrillators.

Efficacy of transesophageal defibrillation in ventricular fibrillation of long duration by Mischke et al. is one of the references cited by Sloth and contains pertinent teachings about how the invention can be combined with defibrillators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793  


/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793